Citation Nr: 1026824	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ankylosing 
spondylitis of the dorsal and lumbar spine.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 
1960.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from October 2007 and January 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which, respectively, confirmed 
and continued a previous denial of service connection for 
ankylosing spondylitis of the dorsal and lumbar spine, and denied 
service connection for PTSD.
  
The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
ankylosing spondylitis of the dorsal and lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.


FINDING OF FACT

On May 7, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative at that time, that a 
withdrawal of the appeal for service connection for PTSD is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection 
for PTSD by the appellant or his authorized representative have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn his appeal for service connection for PTSD and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a claim of entitlement to service connection for 
PTSD is dismissed.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the 
Board will be granted if an appellant expresses a desire for one.

The Veteran indicated on a November 2009 VA Form 9 that he wanted 
to have a Board hearing at a local VA office before a Member of 
the Board (travel Board hearing).  Although the November 2009 VA 
Form 9 was submitted subsequent to the issuance of a statement of 
the case addressing service connection for PTSD; the Veteran had 
attached a statement discussing his claimed back disability.  The 
Veteran and his representative had also indicated in statements 
submitted both prior to and after the submission of the November 
2009 VA Form 9, that the Veteran was not pursing an appeal on his 
claim for PTSD.  It appears, therefore, that the Veteran is 
requesting a travel Board hearing to address his appeal to reopen 
a claim of service connection for ankylosing spondylitis of the 
dorsal and lumbar spine.

The Veteran has not yet been afforded a hearing in conjunction 
with his current appeal, nor is there any indication that the 
Veteran has withdrawn his hearing request pursuant to 38 C.F.R. § 
20.704(b) and (e).  Because travel Board hearings are scheduled 
by the RO, the Board is remanding the case for that purpose.  See 
38 C.F.R. § 20.704(a) (2009).



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a travel Board hearing before a 
Veterans Law Judge of the Board sitting at 
the RO as soon as it may be feasible.  The 
RO should send notice of the scheduled 
hearing to the appellant, a copy of which 
should be associated with the claims file.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


